Citation Nr: 0929833	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for fibromyalgia, including 
as secondary to service-connected post-operative herniated 
nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1989 to 
September 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and a December 2004 statement of the case 
determination as to secondary service connection.  The 
Veteran's claims file was subsequently transferred to the RO 
in St. Paul, Minnesota.

The claim was previously before the Board in July 2008, the 
Board remanded the Veteran's claim for additional development 
and due process considerations.  The case was returned to the 
Board for appellate consideration.   


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the Veteran's fibromyalgia, initially demonstrated 
years after service, is causally or etiologically related to 
her service in the military, or causally related to or 
aggravated by service-connected disability.


CONCLUSION OF LAW

Fibromyalgia was not incurred in, or aggravated by, active 
service and is not proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
February 2004, June 2004, and June 2006 from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate her claim for service connection.  The letters 
also informed her of her and VA's respective duties for 
obtaining evidence.  In addition, a March 2006 letter from VA 
and the aforementioned June 2006 VCAA letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Although none of the letters provided VCAA 
notice as to secondary service connection, the Veteran has 
not been prejudiced by this deficiency.  The statement of the 
case issued in December 2004 outlined the information and 
evidence necessary to establish secondary service connection 
in this appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby. 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claim, including a transcript of 
her testimony before the undersigned VLJ of the Board.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issue on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The examiners considered all 
of the pertinent evidence of record, to include service 
treatment records and post-service treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for fibromyalgia, 
including as due to her service-connected post-operative 
herniated nucleus pulposus, L5-S1, so this claim must be 
denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for fibromyalgia during 
her military service.  The Board points out that physical 
examination of the Veteran's musculoskeletal system, 
endocrine system, lymphatic system, genito-urinary system, 
lungs and chest, heart and vascular system, abdomen, and skin 
was normal.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Likewise, the Board points out that 
the Veteran did not make any complaints specifically related 
to her joints, digestive system, or neurological system at 
her military examinations, including at her discharge 
examination; she denied experiencing swollen or painful 
joints, indigestion, stomach or intestinal trouble, arthritis 
or bursitis, bone or joint deformity, and neuritis at that 
time.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if she indeed had any problems, as she 
is now alleging, then she would have at least mentioned this 
during the military examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, VA examination reports and treatment records 
indicate that the Veteran related that her muscle and joint 
pains related to fibromyalgia began following her back 
surgery in 1995.  (See, i.e., October 2008 VA examination 
report, BVA hearing transcript at p. 3).  Nevertheless, there 
is no evidence that the Veteran received a diagnosis of 
fibromyalgia until 2003, approximately 10 years after her 
discharge from the military and nearly 8 years after her back 
surgery.   The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that her fibromyalgia is related to her service-
connected low back disability, there is no objective medical 
evidence of fibromyalgia.  More specifically, although the 
Veteran's private physician, L. R., M.D., indicated in May 
2008 and July 2008 letters that the Veteran had fibromyalgia 
related to her service-connected back disability, the Board 
points out that this diagnosis was based on the Veteran's 
reported complaints and history as provided by the Veteran, 
which is inconsistent with the medical evidence of record.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  The Board further notes that the Veteran's 
treating physician did not provide any objective findings 
which support her opinion or otherwise refer to any credible 
supporting evidence that the Veteran's claimed fibromyalgia 
was related to her service, including her service-connected 
low back disability.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

Furthermore, the June and July 2004 VA examiners, as well as 
the October 2008 VA examiner, did not find that the Veteran's 
service-connected low back disability, and corresponding 
January 1995 back surgery, proximately caused or aggravated 
the Veteran's claimed fibromyalgia.  To the contrary, the 
June 2004 and October 2008 VA examiners found that there was 
no evidence of fibromyalgia.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  In this regard, the Veteran's multiple VA 
examinations were negative for objective evidence of 
fibromyalgia; x-rays, neurological testing, and physical 
evaluations did not show that the Veteran met the criteria 
for a diagnosis of fibromyalgia.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed 
fibromyalgia as a result of her service in the military, or 
as proximately due to or aggravated by her service-connected 
post-operative herniated nucleus pulposus, L5-S1.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during 
service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In view of the foregoing, the Board affords great probative 
value to the opinion contained in the June and July 2004 VA 
examination reports, as well as in the October 2008 VA 
examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  While the 2004 VA 
examiners did not review the Veteran's entire claims file, 
both examination reports clearly indicate that the Veteran's 
VA medical records were reviewed and that the examiners 
undertook a  review of the Veteran's reported history and a 
full clinical examination.   Moreover, the October 2008 
examination report reflects that the VA examiner reviewed the 
Veteran's entire claims folder and the Veteran's reported 
history, as well as undertook a comprehensive clinical 
examination of the Veteran, prior to finding that it was 
unlikely that the Veteran's claimed fibromyalgia was related 
to her service, or her service-connected post-operative 
herniated nucleus pulposus, L5-S1.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994) (although the Board may not ignore 
medical opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence).  

Therefore, the only evidence portending that the Veteran's 
fibromyalgia, if any, is related to her service in the 
military, or her service-connected post-operative herniated 
nucleus pulposus, L5-S1, comes from her personally.  As a 
layman, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, her allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
her claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for fibromyalgia, to include 
as secondary to service-connected low back disability, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


